Case 15-34431-hdh13 Doc 95 Filed 04/20/20            Entered 04/20/20 17:04:50        Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                                          §                   CHAPTER 13
RONALD CARSON AND SHANNON                       §
CARSON
       Debtor(s)                                §             Case No. 15-34431-hdh13

 STATEMENT IN RESPONSE TO TRUSTEE’S NOTICE OF FINAL CURE PAYMENT

       U.S. BANK, N.A., SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL

ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET BACKED

SECURITIES I TRUST 2005-HE11, ASSET-BACKED CERTIFICATES SERIES 2005-HE11

(hereinafter “Creditor”) files the following statement in response to Chapter 13 Trustee, Thomas

Powers' (hereinafter “Trustee”) Notice of Final Cure Payment.

1.     Creditor agrees that as of 04/03/20 it has received $1,175.45 on pre-petition arrears.

2.     The Debtors are otherwise current and are post-petition due for the 05/01/2020 ongoing

mortgage payment.

Date: April 20, 2020                             Respectfully submitted,

                                                 MACKIE WOLF ZIENTZ & MANN, P.C.
                                                 Parkway Office Center, Suite 900
                                                 14160 North Dallas Parkway
                                                 Dallas, TX 75254
                                                 Phone: (214) 635-2650
                                                 Facsimile: (214) 635-2686
                                                 Email: swu@mwzmlaw.com

                                                 By: /s/ Stephen Wu
                                                 Stephen Wu (Bar No. 24042396)

                                                 Michael W. Zientz (Bar No. 24003232)
                                                 Jessica L. Holt (Bar No. 24078680)
                                                 Stephen Wu (Bar No. 24042396)
                                                 Chelsea Schneider (Bar No. 24079820)


17-000277-850-2
Case 15-34431-hdh13 Doc 95 Filed 04/20/20        Entered 04/20/20 17:04:50       Page 2 of 2




                                   Certificate of Service

       A copy of this statement was served on the persons listed below, in the manner listed
below on April 20, 2020.

                                          By: /s/ Stephen Wu

                                          Michael W. Zientz (Bar No. 24003232)
                                          Jessica L. Holt (Bar No. 24078680)
                                          Stephen Wu (Bar No. 24042396)
                                          Chelsea Schneider (Bar No. 24079820)

Via Pre-Paid U.S. Mail:
Ronald Carson and Shannon Carson
1332 Parkmont Drive
Garland, TX 75041
Debtor(s)

Via ECF:
Christopher Marvin Lee
8701 Bedford Euless Road
Suite 510
Hurst, TX 76053
Attorney for Debtor(s)

Via ECF:
Thomas Powers
105 Decker Court, Ste 1150
Irving, TX 75062
13 Trustee

Via ECF:
US Trustee




17-000277-850-2
